          Case 4:20-cv-00756-LPR Document 7 Filed 04/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


STEVEN DUNNAM                                                                       PLAINTIFF


v.                             No: 4:20-cv-00756-LPR-PSH


BILL GILKY                                                                         DEFENDANT


                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 5). No objections have been filed. After a careful

and de novo review of the Proposed Findings and Recommendation as well as the entire record,

the Court concludes that the Proposed Findings and Recommendation should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Dunnam’s complaint (Doc. No. 1) is dismissed

without prejudice.

       Dated this 19th day of April 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
